Citation Nr: 1427360	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a videoconference Board hearing in July 2013.  A transcript of the hearing is contained in the record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  November 1983, July 1997 and May 2004 rating decisions denied a claim for service connection for a skin disorder, finding that there was no nexus between any currently diagnosed skin disorder and the Veteran's active duty service; the Veteran did not file a timely appeal to any of the rating decisions and the decisions became final.

2.  The evidence associated with the claims file subsequent to the May 2004 rating decision relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating a claim for service connection for a skin disorder.

3.  The Veteran has a skin disorder that is etiologically related to his active duty service.



CONCLUSIONS OF LAW

1.  The November 1983, July 1997 and May 2004 rating decisions that denied service connection for a skin disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claim of entitlement to service connection for a skin disorder in April 2010.  In the March 2011 rating decision that is the subject of the instant appeal, the RO found that there was new and material evidence sufficient to reopen the claim, but denied the claim finding no evidence of a skin disorder in service and no credible evidence to link a current skin disorder to events in service.

Notwithstanding the fact that the RO granted reopening of the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 130 (Fed. Cir. 1996).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final May 2004 rating decision denying service connection for a skin disorder included service treatment records, post-service VA treatment records and private treatment records.

The evidence added since the previous May 2004 denial includes additional post-service VA treatment records and a nexus opinion from a VA dermatologist linking the Veteran's current skin disorder to his active duty service in Vietnam.  

Accordingly, the evidence constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in May 2004, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  For these reasons, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a skin disorder is reopened.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has asserted that his skin disorder began during his service in Vietnam and has continued ever since.

The Veteran's service treatment records show no treatment for or complaints of a skin disorder in service.  The Veteran has testified that his skin disorder began while in combat in Vietnam.  Despite the lack of treatment records, the Board finds the Veteran's statements regarding his treatment for a skin disorder during service to be credible.

Post-service VA treatment records show treatment for several skin disorders.  In an April 2010 treatment note, a VA dermatologist noted that "it is at least as likely as not that [the Veteran] has a tinea infection related to his service in Vietnam, considering his response to an antifungal drug and his previous history of over 40 years of recurrent rashes dating back to the military."

In February 2011, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner diagnosed pruritus.  The examiner opined that "it is not as likely as not any current skin condition of this Veteran was caused by or the result of his military service."  The examiner did not provide any rationale.

The Board finds that the April 2010 opinion of the VA dermatologist is the most competent and probative medical opinion of record.  While the February 2011 VA examiner reviewed the claims file and examined the Veteran, the examiner did not provide any rationale for his opinion and did not address the Veteran's contentions of continuous symptoms since his active duty service.  The April 2010 VA dermatologist did not indicate that he fully reviewed the claims file; however, he provided rationale for his opinion and his opinion itself indicates that he was familiar with the Veteran's medical history.  Accordingly, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a skin disorder are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.       

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened.

Service connection for a skin disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


